                   Case 2:21-cv-00145-RSL Document 18 Filed 03/31/21 Page 1 of 3




 1

 2
 3
 4

 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
     TORI BELLE COSMETICS LLC, a
 9   Washington limited liability company,             No. 2:21-cv-00145-RSL
10                        Plaintiffs,                  STIPULATION FOR EXTENSION OF
            v.                                         TIME AND ORDER
11   CYNTHIA MCKNIGHT, a New
     Hampshire citizen; ASHLEY BURDINE,
12   an Idaho citizen; LYNDSEY YOCOM, a
     Virginia citizen; AMBER MICHELE
13   MIRAYA, an
     Idaho citizen,
14
                            Defendants.
15
16
             WHEREAS, on March 4, 2021, Plaintiff Tori Belle Cosmetics LLC (“Tori Belle”) filed a
17
     First Amended Complaint in the above-captioned lawsuit (the “FAC”) against Defendants Cynthia
18
     McKnight, Ashley Burdine, Lyndsey Yocom, and Amber Michelle Miraya (collectively, the
19
     “Defendants” and, together with Tori Belle, the “Parties”).
20
             WHEREAS, in an effort to conserve judicial, party, and attorney resources, Tori Belle and
21
     Defendants are discussing potential resolutions of this matter that may obviate the need for further
22
     litigation.
23
             WHEREAS, in light of the above and subject to the Court’s approval, the Parties have
24
     agreed that it would be in their mutual interest to extend the Defendants’ deadline to answer or
25
     otherwise respond to the FAC and corresponding case deadlines.
26

                                                                                Perkins Coie LLP
      STIPULATION FOR EXTENSION OF                                        1201 Third Avenue, Suite 4900
      TIME AND ORDER                                                        Seattle, WA 98101-3099
      (No. 2:21-cv-00145-RSL) – 1                                             Phone: 206.359.8000
                                                                               Fax: 206.359.9000
                 Case 2:21-cv-00145-RSL Document 18 Filed 03/31/21 Page 2 of 3




 1          NOW, THEREFORE, Tori Belle and Defendants stipulate as follows:
 2          1.        Defendants’ deadline to answer or otherwise respond to the FAC shall be Friday,
 3   April 9, 2021.
 4          2.        The Parties agree to, and with the Court’s permission shall, exchange initial
 5   disclosures no later than Friday, April 16, 2021.
 6          3.        The Parties agree to, and with the Court’s permission shall, file their Joint Status
 7   Report no later than Friday, April 16, 2021.
 8   DATED: March 30, 2021
 9

10   s/ James F. Williams                                s/ Peter A. Talevich
     James F. Williams, WSBA No. 23613                   Peter A. Talevich, WSBA No. 42644
11   Zachary E. Davison, WSBA No.47873                   Daniel-Charles v. Wolf, WSBA No. 48211
12   Perkins Coie LLP                                    K&L Gates LLP
     1201 Third Avenue, Suite 4900                       925 Fourth Ave., Suite 2900
13   Seattle, WA 98101-3099                              Seattle, WA 98104-1158
     Telephone: 206.359.8000                             Phone: (206) 623-7580
14   Facsimile: 206.359.9000                             peter.talevich@klgates.com
     Email: JWilliams@perkinscoie.com                    dc.wolf@klgates.com
15
              ZDavison@perkinscoie.com
16                                                       Desiree F. Moore (pro hac vice)
     Attorneys for Defendants                            K&L Gates LLP
17                                                       70 West Madison Street, Suite 3300
                                                         Chicago, Illinois 60602
18                                                       Phone: (312) 372-1121
                                                         desiree.moore@klgates.com
19

20                                                       Attorneys for Plaintiff

21

22

23
24

25
26

                                                                                   Perkins Coie LLP
      STIPULATION FOR EXTENSION OF                                          1201 Third Avenue, Suite 4900
      TIME AND ORDER                                                          Seattle, WA 98101-3099
      (No. 2:21-cv-00145-RSL) – 2                                               Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
              Case 2:21-cv-00145-RSL Document 18 Filed 03/31/21 Page 3 of 3




 1                                                 ORDER
 2          Pursuant to the parties’ stipulation, it is so ordered.
 3
            Dated this 31st day of March, 2021.
 4

 5                                                  THE HONORABLE ROBERT S. LASNIK
                                                    United States District Judge
 6
 7
     Presented by:
 8
      s/James F. Williams
 9    James F. Williams, WSBA No. 23613
      Zachary E. Davison, WSBA No.47873
10    Perkins Coie LLP
      1201 Third Avenue, Suite 4900
11
      Seattle, WA 98101-3099
12    Telephone: 206.359.8000
      Facsimile: 206.359.9000
13    Email: JWilliams@perkinscoie.com
               ZDavison@perkinscoie.com
14
     Attorneys for Defendants
15
16

17

18
19

20
21

22

23
24

25
26

                                                                            Perkins Coie LLP
      STIPULATION FOR EXTENSION OF                                    1201 Third Avenue, Suite 4900
      TIME AND ORDER                                                    Seattle, WA 98101-3099
      (No. 2:21-cv-00145-RSL) – 3                                         Phone: 206.359.8000
                                                                           Fax: 206.359.9000
